Exhibit 10.1

 

THIRD AMENDMENT TO EQUITY RESIDENTIAL 2002 SHARE INCENTIVE PLAN

 

THIS THIRD AMENDMENT (the “Third Amendment”) to EQUITY RESIDENTIAL 2002 SHARE
INCENTIVE PLAN (“Plan”) is executed as of the 25th day of April, 2005.

 

RECITALS

 

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
2002 Share Incentive Plan (“Plan”) on February 21, 2002, which was approved by
the shareholders of the Company at the 2002 annual meeting.

 

WHEREAS, the Company entered into a First Amendment to the Plan dated as of
February 7, 2003.

 

WHEREAS, the Company entered into a Second Amendment to the Plan dated as of
June 10, 2003.

 

WHEREAS, the Company desires to further amend the Plan pursuant to this Third
Amendment, which has been approved by the Board of Trustees.

 

NOW THEREFORE, the Plan is further amended as follows:

 

AMENDMENTS

 

1.                                       Share Awards. Section 5 (a) (iii) (B)
and Section 5 (a) (iii) (C) are hereby deleted in their entirety and the
following sections are substituted therefor:

 

(B)                                with respect to a Grantee who is an employee
or officer in connection with his or her disability (as defined in
Section 5(d)), or retirement at or after the age of 62; or

 

(C)                                with respect to a Grantee who is a member of
the Board (excluding employee trustees) in connection with his or her retirement
at or after age 70, the Board’s decision not to renominate him or her for
re-election to the Board at any shareholders’ meeting at which Trustees are
elected, or the failure to be re-elected to the Board at any such shareholders’
meeting, or the Trustee’s resignation from the Board by reason of either:  (i) a
material change in the Trustee’s employment or job responsibilities; or (ii) the
Trustee’s disability.

 

2.                                       Share Options. Section 6 (e) (ii) and
Section 6 (e) (iii) are hereby deleted in their entirety and the following are
substituted therefor:

 

(ii)                                  with respect to a Grantee who is an
employee or officer in connection with his or her disability (as defined in
Section 5(d)), or retirement at or after the age of 62, in which case it shall
be exercisable until its Expiration Date; or

 

(iii)                               with respect to a Grantee who is a member of
the Board (excluding employee trustees) in connection with his or her retirement
at or after age 70,  the Board’s decision not to renominate him or her for
re-election to the Board at any shareholders’ meeting at which Trustees are
elected, or the failure to be re-elected to the Board at any such shareholders’
meeting, or the Trustee’s

 

--------------------------------------------------------------------------------


 

resignation from the Board by reason of either:  (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability,
in which case it shall be exercisable until its Expiration Date.

 

3.                                       Plan. After giving effect to this Third
Amendment, the Plan remains in full force and effect.

 

--------------------------------------------------------------------------------

 